Title: To Alexander Hamilton from Jonathan Dayton, 26 August 1792
From: Dayton, Jonathan
To: Hamilton, Alexander



Dear sir,
Elizabeth town [New Jersey] August 26th 1792

Having been absent with my family on a visit to Staten Island and to the seashore, I did not receive, so soon as I otherwise should, your letter of the 15th. That Mr. Jefferson proposed to Freneau to repair to Philadelphia, and act in his department as interpreter of the French language, and that, subsequently thereto, a negotiation was had & completed between Mr. Madison and the latter to establish & conduct a newspaper there, are undeniable truths. Altho’ desirous of frustrating the machinations of a particular party, I cannot nevertheless consistently comply with your request in giving up to public notoriety the name of my informant. In a correspondence as confidential as ours, I have no hesitation in making it known to you, more especially as such communication, while it convinces you of the certainty of those transactions, will also impress you with a conviction of the impropriety of that name being again mentioned. I am indebted to Mr. Childs of New York for all that I knew and informed you relative to this matter. He, you know, is one of the printers, and interested in the paper, and altho’ I am well assured that he entirely disapproves the manner in which it is conducted, yet it is natural to suppose that he would not willingly be instrumental in the establishing of any fact which might operate to it’s disrepute or prejudice.
With very sincere regard   Yours
Jona: Dayton
